IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTOPHER R. DESMOND,                §
                                        §
       Defendant Below–                 §   No. 328, 2019
       Appellant,                       §
                                        §
       v.                               §   Court Below–Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID 91009844DI
       Plaintiff Below–                 §
       Appellee.                        §

                                  ORDER

      This 7th day of October 2019, it appears to the Court that, on August

20, 2019, the Court entered an order denying appellant’s motion to proceed

in forma pauperis. Appellant was ordered to pay the required filing fee by

September 3, 2019, or else his appeal would be dismissed without further

notice. Appellant failed to pay the filing fee as ordered; therefore, dismissal

of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to

Supreme Court Rules 3(b)(2) and 29(b), that the within appeal is

DISMISSED.

                                BY THE COURT:

                                /s/ Karen L. Valihura
                                Justice